Order entered January 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00891-CR
                                      No. 05-18-00892-CR
                                      No. 05-18-00893-CR

                           FIDEL ANGEL NAVARRO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F17-75719-U, F17-75720-U, & F17-75721-U

                                           ORDER
       Before the Court is court reporter Sasha Brooks’s January 7, 2019 second request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record file by January 28, 2019. Further requests for extension are disfavored.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE